DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on August 12, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-12, 16, 18-21, 25, 26, 31, and 34-42 are pending. Claim 42 is newly added. Claims 13-15, 17, 22-24, 27-30, 32, and 33 are cancelled. Claims 11, 12, 16, 18-21, 25, 26, and 31 are withdrawn. Claims 1-10 and 34-42 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 

Election/Restrictions
Applicant’s election of Group I (claims 1-10) and the species, lysozyme in the reply filed on November 17, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further reconsideration, the species election requirement is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (Dobson) (US 2004/0096852 A1; of record), Kumacheva et al. (Kumacheva) (US 2011/0129941 A1; of record), and Zhang et al. (Zhang) (WO 2013/014452 A1; of record).
	Applicant claims a population of capsules, wherein each capsule comprises a shell of material that consists of a self-assembly of one or more proteins, wherein the self-assembly of the one or more proteins is an amyloid assembly of the one or more proteins, and wherein the one or more proteins each comprises 50 or more amino acids.

	A capsule comprising a shell of material that consists of a self-assembly of one or more proteins, wherein the self-assembly of the one or more proteins is an amyloid assembly of the one or more proteins, wherein the self-assembly is formed at a boundary layer of immiscible first and second phases, and wherein the one or more proteins each comprise 50 or more amino acids.

	A capsule comprising a shell of material that consists of a self-assembly of one or more proteins, wherein the self-assembly of the one or more proteins is an amyloid assembly of the one or more proteins is formed by the method comprising:
	(i) contacting a flow of a first phase and a flow of a second phase in a channel, thereby to generate in the channel a dispersion of discrete regions of the second phase in the first phase, wherein the first and second phases are immiscible and the one of the first and second fluid comprises a protein suitable for self-assembly;
	(ii) permitting the one or more proteins to self-assemble at the boundary layer of the discrete regions between the first and second phases; and
	(iii) optionally collecting the outflow from the channel, thereby to obtain a droplet, which contains a capsule,
and wherein the one or more proteins each comprise 50 or more amino acids.

	A capsule comprising a shell of material that consists of a self-assembly of one or more proteins,
	wherein the self-assembly of the one or more proteins is an amyloid assembly of the one or more proteins network, and
	wherein the shell defines an internal space, wherein the internal space is a hollow space substantially free of the one or more proteins, or wherein the internal space comprises a network of material within the shell that is an assembly of the one or more proteins, wherein the network is optionally connected to the shell
and wherein the one or more proteins each comprise 50 or more amino acids.

Dobson discloses amyloid fibrils of two or more different peptides (proteins) (abstract; Dobson claims 1-2; para.0019). Dobson discloses that it was found that typically short, peptides can be incorporated into amyloid fibrils assembled from unrelated peptides and from a full-length protein, i.e. amyloid fibrils can be formed consisting of two or more distinct molecular species that co-assemble within the β-sheet array that makes up the core of these structures. The fibrils are free of other protein (para.0004, 0020). Dobson discloses that their amyloid fibrils allow for the possibilities of novel biomaterials and nanomaterials with potentially important physical properties for a wide range of applications (para.0021).
In an embodiment, the proteins forming the fibril are unrelated, typically they do not have a high degree of sequence homology. Alternatively, the proteins possess the same amino acid sequence, or ones which are very similar such as homologous sequences, e.g. insulin from a pig and from a human, and differ in that one possesses a pendant functional group, for example, one is labeled and the other is unlabeled (para.0023). By way of example, Dobson discloses two peptides, TTR10-19 and TTR105-115, both derived from the sequence of the human plasma protein transthyretin can be used for co-fibril formation. Dobson disclose that both peptides readily assemble into fibrils with all of the structural characteristics that are diagnostic of amyloid (para.0025).
The peptide species comprising the fibrils may be chosen for their ability to form fibrils and/or their functional properties (para.0038). As well as functional groups being conjugated to the fibril polypeptides, the individual peptides themselves may have activities. For example, the peptides may be an agonist, an antagonist, an inhibitor or modulator such as of a receptor. The peptide may be a toxin, an enzyme, a fluorescent protein, a hormone, a drug, a single chain antibody, a receptor, an epitope, or an inflammatory modulator such as a cytosine or interleukin, a cofactor, or clotting factor (para.0040). The fact that the fibrils are comprised of two or more types of peptides may allow pairs of drugs or therapeutic molecules to be delivered to the same location at the same time (para.0041). The peptide species used to form the fibrils may have different binding sites so that the fibril has several specificities (para.0043).
Dobson discloses that the fibrils are obtained using a solution of different proteins, the solution being in a state so that nucleation of the protein and fibril growth will occur over an acceptable time, and allowing nucleation and fibril growth to take place. Dobson defines “nucleation” to mean the initiation of process that lead to fibril formation. Fibril formation from a solution involves, successively, protein self-association, formation of aggregates and fibril growth (para. 0046-0048), reading on self-assembly of the proteins, and wherein the self-assembly of the proteins is an amyloid fibril assembly.
	The fibrils are suitably isolated by centrifugation, filtration, or evaporation of solvent. The fibrils thus obtained may then be washed and dried, and if necessary, resuspended. Dobson further discloses that in some cases, the functional group present in the fibrils may be used to facilitate their purification or recovery (para.0056). Because the fibrils are isolated and purified to obtain only the fibril, Dobson’s fibrils read on a self-assembly of the proteins being substantially free of the oligomer form of the proteins.
	Dobson discloses that the mixed fibrils have therapeutic uses. The mixed fibrils may be used to deliver drugs to individuals (para.0076, 0079). The fibrils may be administered by enteral or parenteral routes such as via oral, buccal, anal, pulmonary, intravenous, intra-arterial, intramuscular, intraperitoneal, topical, or other appropriate administration routes (para.0081).
	Dobson discloses that the fibrils may be used in the form of gels to encapsulate drugs. Such gels may be used to produce capsules. The gel typically breaks down to release the drug as the capsule is broken. The breakdown of the gel is typically the result of the disassembly of the fibrils (para.0083). This embodiment reads on a capsule holding a component (drug), wherein the shell of the capsule consists of Dobson’s amyloid fibrils.
With regards to the limitation “wherein the one or more proteins each comprise 50 or more amino acids,” as discussed above, Dobson discloses that in an embodiment, the proteins forming the fibril may possess the same amino acid sequence, or ones which are very similar such as homologous sequences, e.g., insulin from a pig and from a human and differ in that one possesses a pendant functional group, for example, one is labeled and the other is unlabeled (para.0023; Dobson claim 3). Thus, in the case that the fibrils are made up of insulin (comprises 51 amino acids) from a pig and from a human, it would read on the limitation “wherein the one or more proteins each comprise 50 or more amino acids.” 
Furthermore, as discussed above, Dobson discloses that the peptide species comprising the fibrils may be chosen for their ability to form fibrils and/or their functional properties, and may be a wide variety of peptides (e.g., toxin, enzyme, hormone, drug, inflammatory modulator, cofactor, etc.). In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the type or specific peptides used to make the fibrils (which in turn is tied to an amino acid chain length) in order to obtain the desired functional properties based on factors such as the fibril’s ultimate use. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

	Dobson does not appear to explicitly disclose wherein the self-assembly is formed at a boundary layer of immiscible first and second phases. Kumacheva and Zhang are relied upon for this disclosure. Their teachings are set forth herein below.

	Kumacheva is directed to methods of forming particles that are substantially monodisperse and polymeric based. The methods produce particles having a predetermined shape, size, morphology, and/or composition. The particles could be used in many applications such as drug delivery (abstract; para.0002, 0009). 
	Kumacheva defines the term “monodisperse” to mean that at least 90% of the particle distribution lies within 5% of the median size (para.0085; Kumacheva claims 30-32). 
	The method is versatile with regards to synthesizing highly monodisperse polymer microspheres with different shapes, morphologies, and structures including round spheres, hollow particles, porous beads, and core-shell particles or capsules (para.0087, 0109, 0118, 0150). 
	The method for producing polymer particles with pre-selected shapes and/or size includes injecting a first fluid comprising a polymerizable constituent which can harden with a controlled flow rate into a microfluidic channel and injecting a second fluid with a controlled flow rate into the microfluidic channel in which the second fluid being immiscible with the first fluid so that the first fluid forms into droplets in the microfluidic channel, the microfluidic channel being sufficiently long so that the fluidic droplets harden into particles of predetermined size and/or shape while flowing through the channel; and collecting the hardened particles of predetermined size and/or shape from the microfluidic channel (para.0088; Kumacheva claim 1). 
	In an embodiment, the process further includes exposing the fluidic droplets in said microfluidic channel to a polymerizing agent for polymerizing said fluidic droplets, such as heat, ultra-violet (UV) light, or irradiation (Kumacheva claims 45-46).
Kumacheva’s Figures 21a and 21b (reproduced below) are schematic illustrations of the formation of droplets. Immiscible liquids L1 and L2 (e.g., oil and aqueous phases) are forced into the narrow orifice (para.0124). Figure 22a (reproduced below) shows the formation of droplets in the embodiment of the microfluidic reactor. In Fig. 22a, liquid L3 can be the same or different as liquid L2 and should be different from liquid L1. Liquid L1 and L2 are immiscible. Droplets of liquid L2 in the continuous phase of liquid L1 are formed when liquids L1 and L2 are passed through the first orifice. Following the injection of liquid L3, liquid L1 engulfs liquid L2 to form core-shell droplets (para.0125).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As shown above in Figures 21a, 21b, and 22a, it appears that the shell forms at the boundary layer of the discrete regions of the two immiscible phases (i.e. the boundary of the droplets).
	The polymerizable constituent may be a monomer, oligomer, or liquid polymer (para.0089). The particles may be produced containing biocompatible products such as proteins and drugs (para.0106). 
Kumacheva’s method also involves the fast preparation of highly monodisperse hydrogel beads in the size range of 10 to 1000 microns. The size of the hydrogel particles can be readily manipulated by change in concentration of solutions, flow rate, and flow rate ratio of liquids, and the design of the microfluidic device. The exemplary materials used in the preparation of hydrogel beads are biopolymers such as proteins (para.0120-0121). In an embodiment, the particles have an average dimension of less than about 100 microns (Kumacheva claim 33).
	Kumacheva’s process also allows one to make particles with interpenetrating networks (para.0146). 
	Kumacheva also encompasses an approach to droplets with multiple cores (reading on a first capsule holding a second capsule). The number of cores per droplet was controlled by changing the relative flow rates of the liquids (para.0113, Fig. 11).
	Kumacheva’s method is also able to permit the encapsulation of selected constituents (para.0149). 
	In an embodiment, the method produces porous polymer particles (Kumacheva claim 41). The pores may be about 0.9 micron (para.0101).
	Zhang also is directed to the preparation of a capsule using fluidic droplet formation techniques. The capsules are used for delivering encapsulated components (abstract; pg.1, ln.7-9, pg.9, ln.1-8). The method of the preparation of a capsule having a shell comprises the steps of: (i) contacting a flow of a first phase and a flow of a second phase in a channel, thereby to generate in the channel a dispersion of discrete regions, preferably droplets, of the second phase in the first phase. The shell is formed at the boundary of a discrete (or discontinuous) phase in a continuous phase. The discrete region may be a droplet having a substantially spherical shape. In an embodiment, one of the first and second phases is an aqueous phase and the other is a water immiscible phase (e.g. oil phase). In an embodiment, the channel is a microfluidic channel (pg.3, ln.36 to pg.4, ln.20; pg.9, ln.1-20; pg.10, ln.16-20).
	The size of the capsules produced is not particularly limited. In an embodiment, the capsule size is in the range from 10-100 micron in diameter (pg.9, ln.30-38). 
	The particles produced by the microfluidic droplet preparation method are sustainably monodisperse or have a very low dispersity, which is particularly advantageous as a large number of capsules may be prepared, each with predictable physical and chemical characteristics. In an embodiment, the particles have a relative standard deviation (RSD) of at most 10% (pg.5, ln.10-16; pg.10, ln.21-27; pg.55, ln. 13-16).
	Among the suitable polymeric molecules that may be used to produce the shell material includes proteins (pg.32, ln.19-22).
Zhang discloses that using the fluidic droplet preparation techniques, a capsule shell may be constructed in the presence of the component to be encapsulated. Thus, in one procedure, the shell may be formed and the component encapsulated. Advantageously therefore, the capsule may be constructed without the need for a later passive diffusion step after the capsule. Furthermore, the method of encapsulation allows high rates of incorporation of the material into the capsule, and material waste is therefore minimized (pg.7, ln.24-31).
The encapsulated component may be releasable from the capsule through pores that are present in the shell. In some embodiments, the pores are sufficiently small to prevent the component from being released (pg.8, ln.5-7). In an embodiment, the pores may be of a size to permit the passage of material therethrough. For example, components encapsulated within the capsule may pass through the pores of the shell to be released from the capsule. Conversely, the pores may be of sufficient size to allow components to pass into the shell internal space, and thereby become encapsulated. Such a technique may be used to provide a capsule having an encapsulant within (pg.11, ln.15-24).
In an embodiment, the pores may be of a size that is too small to permit passage of material therethrough. For example, components encapsulated within the capsule may be prevented from passing through the pores of the shell. The pore size may be increased upon solvation of a previously desolvated capsule. As the capsule shrinks, the porosity of the capsule may decrease as the shell material folds over, thereby at least partially blocking some of the pores. The size of the pore may be gauged experimentally using a range of encapsulated components each having a different cross-section, such as a different diameter. The cross-section may be known or may be predicted based on an understanding of the likely configuration of the component. The pore size may be determined based on which components are released from the capsule and which are not. Zhang further discloses that the porosity is adjustable by appropriate changes in the stoichiometry used to form the capsule (pg.11, ln.25 to pg.12, ln.2; pg.14, ln.16-17). In an embodiment, the pore size is in the range of 1-20 nm (pg.12, ln.27-34).

As discussed above, Dobson discloses that their fibrils may be used to form gels to encapsulate drugs, and such gels may be used to produce capsules. As discussed above, Kumacheva and Zhang both generally disclose microfluidic methods of forming monodisperse polymeric beads, and Kumacheva discloses that their methods provides a fast preparation of highly monodisperse hydrogel beads made of proteins, which may be used to encapsulate and deliver drugs. In light of the advantages of microfluidic methods disclosed by Kumacheva and Zhang for producing capsules used for the delivery of encapsulated material, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Dobson with the teachings of Kumacheva and Zhang, and use Kumacheva’s method to produce microcapsules made of Dobson’s fibrils (i.e. capsules wherein the shell consists of Dobson’s fibrils). One of ordinary skill in the art would have been motivated to do so as Kumacheva’s method provides fast preparation of highly monodisperse hydrogel beads and pre-selected shape, sizes, and morphologies (e.g. porous beads, hollow particles, core-shell particles, droplets with multiple cores, particles with interpenetrating networks, etc.). This is particularly advantageous as it allows for a large number of capsules to be prepared, each with predictable physical and chemical characteristics (Zhang), which in turn may result in, for example, improved reproducibility of drug release and drug dosing. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Dobson explicitly discloses that their fibrils may be used to form capsules and encapsulate drugs, and Kumacheva’s method allows for a fast preparation of highly monodisperse hydrogel beads made of proteins, which may be used to encapsulate and deliver drugs. 
With regards to the claimed capsule size and pore sizes, as discussed above, Kumacheva discloses the production of porous capsules. Kumacheva discloses that the particles may have an average dimension of less than about 100 microns. Kumacheva also discloses that the pores of the porous particles may be about 0.9 micron. Both prior art-disclosed ranges either overlap or lie inside the instantly claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. 
(1) Applicant argues that Dobson is silent on a self-assembly of proteins that each have 50 or more amino acids. Applicant argues that the focus on Dobson is on amyloid fibrils containing at least one short peptide such as the 10-mer and 11-mer TTRs that are demonstrated in the worked examples. Applicant argues that while Dobson discloses a fibril that contains insulin, the insulin is always present together with a short peptide (i.e., TTR10-19 or TTR105-115). Applicant argues that Dobson thus explicitly teaches away from using a protein of 50 or more amino acids in a fibril without the presence of a further short peptide (of e.g., 10-11 amino acids).

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The disclosure is not limited to only the exemplified embodiments. First it is noted that Dobson does not appear to define the chain lengths of “long” and “short.” Thus, the fact that the exemplified peptides are 10-11 amino acids does not necessarily limit the “short” peptides to that length. Furthermore, the use of a combination of one short peptide and one long peptide is not the only embodiment disclosed by Dobson. Dobson also discloses that the peptides can have the same amino acid sequence, but wherein one or more of the peptides is modified, e.g. insulin from a pig and from a human, and differ in that one possesses a pendant functional group, for example, one is labeled and the other is unlabeled (Dobson claim 3; para.0023)

(2) Applicant argues that the formation of fibrils containing a short peptide as taught in Dobson takes place over the course of days, whereas the present invention advantageously allows for rapid formation in a flow system due to differences from Dobson such as the larger size of the proteins that each have 50 or more amino acids.

With regards to Applicant’s argument (2) the traversal argument is not found persuasive. In the rejections set forth above over the combined teachings of Dobson, Kumacheva, and Zhang, the proposed combination of the cited prior art references was to use Dobson’s formed fibrils as the starting material in Kumacheva’s method of forming particles that are substantially monodisperse and polymeric based. Dobson’s slow process is directed to the formation of the fibrils, not the formation of the particles/capsules.

(3) Applicant argues that the skilled person has no motivation to combine Kumacheva with Dobson because Kumacheva is primarily focused on the use of monomers for forming shell materials by polymerization and crosslinking. Applicant argues that these interactions within the shell material in Kumacheva are fundamentally different to those in the fibrils described in Dobson and the skilled person would not combine the teachings in these documents.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. The motivation to combine the teachings of the cited prior art references and use Kumacheva’s method to produce microcapsules made of Dobson’s fibrils (i.e. capsules wherein the shell consists of Dobson’s fibrils) is set forth above. One of ordinary skill in the art would have been motivated to do so as Kumacheva’s method provides fast preparation of highly monodisperse hydrogel beads and pre-selected shape, sizes, and morphologies (e.g. porous beads, hollow particles, core-shell particles, droplets with multiple cores, particles with interpenetrating networks, etc.). This is particularly advantageous as it allows for a large number of capsules to be prepared, each with predictable physical and chemical characteristics (Zhang), which in turn may result in, for example, improved reproducibility of drug release and drug dosing.
Kumacheva does not appear to require any additional material to form the capsules. For example, the process involves injecting a first fluid comprising a constituent which can harden into a microfluidic channel; injecting at least a second fluid into the microfluidic channel for causing the first fluid to form into fluidic droplets within the at least second fluid causing the fluidic droplets to flow through the microfluidic channel, the microfluidic channel being sufficiently long so that the fluidic droplets harden into the particles of predetermined size and/or shape while flowing through the channel; and collecting the hardened particles of predetermined size and/or shape from the microfluidic channel (Kumacheva claim 1). Furthermore, in an embodiment, the process further includes exposing the fluidic droplets in said microfluidic channel to a polymerizing agent for polymerizing said fluidic droplets, such as heat, ultra-violet (UV) light, or irradiation (Kumacheva claims 45-46), thus not requiring additional chemical agents for polymerization of the fibrils.

(4) Applicant argues that Zhang relates to capsules having a shell of a supramolecular cross-linked network and does not provide a single example of a protein that can be used in the disclosed capsules. Applicant further argues that the interactions within the capsule shell taught in Zhang are also entirely different to the protein self-assembly in the fibrils of Dobson.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. Zhang discloses a similar methodology as Kumacheva and was relied upon for disclosure of additional advantages of microfluidic methods such as that disclosed by Kumacheva (e.g., allows for a large number of capsules to be prepared, each with predictable physical and chemical characteristics) and features of the microcapsules produced by microfluidic methods such as that disclosed by Kumacheva. 

Claims 1, 37-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Yang) (Langmuir; published 2007), Frare et al. (Frare) (J. Mol. Biol.; published 2006), Dobson et al. (Dobson) (US 2004/0096852 A1; of record), Kumacheva et al. (Kumacheva) (US 2011/0129941 A1; of record), and Zhang et al. (Zhang) (WO 2013/014452 A1; of record).
	Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the one or more proteins each comprise 100 or more amino acids.

Yang discloses lyzosyme (129 amino acids) monolayer-protected gold nanoparticles (abstract). Yang discloses that lysozyme is a small enzyme with an antibacterial function. It kills bacteria by breaking down the cell walls of bacteria, and makes the bacteria burst under their own internal pressure. Furthermore, evidence has recently shown that lysozyme is also an effective agent for killing human immunodeficiency virus (HIV) in vitro. Also, lysozyme is readily available, and its structure and properties are well-known (p.10533,col.2, para.2-p.10534, col.1, para.1).

	Yang does not appear to explicitly disclose the population of capsules wherein each capsule comprises a shell of material that consists of a self-assembly of lysozyme. Dobson, Frare, Kumacheva and Zhang are relied upon for this disclosure. The teachings of Kumacheva and Zhang are set forth above and incorporated herein. The teachings of Dobson and Frare are set forth herein below.

	Frare discloses that human lysozyme variants form amyloid fibrils (abstract). 
Dobson discloses that amyloid fibrils may be used in the form of gels to encapsulate drugs. Such gels may be used to produce capsules. The gel typically breaks down to release the drug as the capsule is broken. The breakdown of the gel is typically the result of the disassembly of the fibrils (para.0083). This embodiment reads on a capsule holding a component (drug), wherein the shell of the capsule consists of Dobson’s amyloid fibrils.
The peptide species comprising the fibrils may be chosen for their ability to form fibrils and/or their functional properties (para.0038). As well as functional groups being conjugated to the fibril polypeptides, the individual peptides themselves may have activities. For example, the peptides may be an agonist, an antagonist, an inhibitor or modulator such as of a receptor. The peptide may be a toxin, an enzyme, a fluorescent protein, a hormone, a drug, a single chain antibody, a receptor, an epitope, or an inflammatory modulator such as a cytosine or interleukin, a cofactor, or clotting factor (para.0040). The fact that the fibrils are comprised of two or more types of peptides may allow pairs of drugs or therapeutic molecules to be delivered to the same location at the same time (para.0041). The peptide species used to form the fibrils may have different binding sites so that the fibril has several specificities (para.0043).

As discussed above, lysozyme is known to encapsulate therapeutic agents (e.g., gold nanoparticles). Dobson discloses that amyloid fibrils may be used to form gels to encapsulate drugs, and such gels may be used to produce capsules. Furthermore, Dobson discloses that the peptides comprising the fibrils may be chosen for their ability to form fibrils and/or their functional properties. As discussed above, Kumacheva and Zhang both generally disclose microfluidic methods of forming monodisperse polymeric beads, and Kumacheva discloses that their methods provides a fast preparation of highly monodisperse hydrogel beads made of proteins, which may be used to encapsulate and deliver drugs. In light of the advantages of microfluidic methods disclosed by Kumacheva and Zhang for producing capsules used for the delivery of encapsulated material, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Yang with the teachings of Yang, Kumacheva, and Zhang, and use Kumacheva’s method to produce microcapsules made of lysozyme amyloid fibrils (i.e. capsules wherein the shell consists of lysozyme fibrils). One of ordinary skill in the art would have been motivated to do so to obtain the benefit of lysozyme’s antibacterial function and the optimizable nature of the fibrils (e.g., have different binding sites and specificity, optimizing the breakdown of the fibrils, etc.) (Dobson), and Kumacheva’s method provides fast preparation of highly monodisperse hydrogel beads and pre-selected shape, sizes, and morphologies (e.g. porous beads, hollow particles, core-shell particles, droplets with multiple cores, particles with interpenetrating networks, etc.). This is particularly advantageous as it allows for a large number of capsules to be prepared, each with predictable physical and chemical characteristics (Zhang), which in turn may result in, for example, improved reproducibility of drug release and drug dosing. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Dobson explicitly discloses that fibrils may be used to form capsules and encapsulate drugs, Yang discloses that lysozyme is known to encapsulate drugs and is known for form amyloid fibrils (Frare), and Kumacheva’s method allows for a fast preparation of highly monodisperse hydrogel beads made of proteins, which may be used to encapsulate and deliver drugs. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
Claims 1-10 and 34-42 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616